Case: 12-30180     Document: 00512000193         Page: 1     Date Filed: 09/26/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 26, 2012
                                     No. 12-30180
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

LISA LADWIG,

                                                  Plaintiff - Appellant

v.

THE BOARD OF SUPERVISORS OF LOUISIANA STATE UNIVERSITY AND
AGRICULTURAL AND MECHANICAL COLLEGE,

                                                  Defendant - Appellee


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:09-CV-1006


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
        The judgment of the district court is affirmed for the following reasons.
        This federal cause of action seeks damages authorized by Titles I and II
of the Americans With Disabilities Act, 42 U.S.C. § 12102. Plaintiff’s problem
is that she has not brought to the court evidence required by law to meet the
statutory terms for the legal action. She has not shown evidence of disability,
because that means to suffer the limitation of a major life activity; and her


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-30180   Document: 00512000193      Page: 2   Date Filed: 09/26/2012

                                 No. 12-30180

sleeping and thinking is not that disabling. Nor has she shown that she is
qualified to perform her employment or that she suffered an adverse
employment action, even assuming her assistantship qualifies as that
employment. She fails to present material evidence of denial of accommodation,
or any evidence of discrimination or intent to inflict emotional distress.
      AFFIRMED.




                                        2